John Hancock Financial Services U.S. Wealth Management 601 Congress Street Boston, MA 02210-2805 (617) 663-3000 Fax: (617) 663-2197 April 16, 2007 John Hancock Investment Trust 601 Congress Street Boston, MA 02210 RE: John Hancock Investment Trust (the Trust) on behalf of John Hancock Small Cap Intrinsic Value Fund File Nos. 2-10156; 811-0560 (0000022370) Ladies and Gentlemen: In connection with the filing of Post Effective Amendment No. 102 under the Securities Act of 1933, as amended, and Amendment No. 54 under the Investment Company Act of 1940, as amended, for John Hancock Investment Trust it is the opinion of the undersigned that the Trusts shares when sold will be legally issued, fully paid and nonassessable. In connection with this opinion it should be noted that the Fund is an entity of the type generally known as a Massachusetts business trust. The Trust has been duly organized and is validly existing under the laws of the Commonwealth of Massachusetts. Under Massachusetts law, shareholders of a Massachusetts business trust may be held personally liable for the obligations of the Trust. However, the Trusts Declaration of Trust disclaims shareholder liability for obligations of the Trust and indemnifies the shareholders of a Fund, with this indemnification to be paid solely out of the assets of that Fund. Therefore, the shareholders risk is limited to circumstances in which the assets of a Fund are insufficient to meet the obligations asserted against that Funds assets. Sincerely, /s/Alfred P. Ouellette Alfred P. Ouellette AVP, Senior Counsel Assistant Secretary This communication is intended only for the recipient named above. It may contain information that is privileged, confidential and subject to copyright. Any unauthorized use, copying, review or disclosure is prohibited. Please notify the sender immediately if you have received this communication in error (by calling collect, if necessary) so that we can arrange for its return at our expense.
